DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-6 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the torque tubes being supported by the support columns, the torque tubes, the support columns, and the solar modules being configured to form two or more rows of solar trackers; a drive system configured to rotate the torque tubes; and means for reducing a level of torsion on the solar tracker assembly when an external force on the assembly causes the level of torsion to exceed a preset limit.”
Claims 7-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a torsion limiter connected to the drive system; and one or more stops disposed at a maximum rotational position of the solar tracker assembly; wherein the torsion limiter facilitates rotational movement of the solar tracker assembly when a level of torque on the drive system exceeds a pre-set limit; and wherein the stops prevent rotational movement of the solar tracker assembly beyond the maximum rotational position at one or more locations when the torsion limiter facilitates rotational movement of the solar tracker.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prideaux et al. (Patent No. US 4,429,178) discloses system for and method of converting solar energy directly to electrical energy utilizing photovoltaic or like flat panels.
Melton et al. (Patent No. US 7,531,741 B1) discloses a tracking solar power array that provides shelter to items disposed beneath the solar power array, particularly to vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878